Citation Nr: 9909157	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  96-45 381A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a compensable evaluation for external otitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from January 1951 to May 1952.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  By a rating decision issued in January 1996, the 
RO, in pertinent part, denied a claim of entitlement to an 
increased (compensable) evaluation for service-connected 
conductive hearing loss/external otitis, and denied an 
application to reopen a claim of entitlement to service 
connection for a skin disorder.  In a decision entered in 
July 1997, the RO rated the veteran's service-connected 
hearing loss and external otitis as separate disabilities, 
each noncompensable, effective as of the date of receipt of 
the veteran's August 1995 claim for an increased evaluation.  
The RO awarded a compensable, 10 percent evaluation for 
multiple, noncompensable service-connected disabilities under 
38 C.F.R. § 3.324, effective from August 31, 1995, through 
April 14, 1997, and, effective April 14, 1997, assigned a 10 
percent evaluation for conductive hearing loss.  The 
noncompensable evaluation for external otitis was confirmed. 

By a statement submitted by the veteran in August 1997, he 
indicated that he was satisfied with the RO's determination 
as to all appealed issues.  In a statement dated and received 
in June 1998, with a cover letter from the veteran's 
representative, the veteran again indicated that he did not 
wish to continue the appeals of an increased rating for 
bilateral hearing loss and the application to reopen a claim 
for service connection for dermatitis.  Thus, the veteran has 
withdrawn his appeals as to those two issues.  See 38 C.F.R. 
§ 20.204 (1998).  However, the veteran's June 1998 statement 
indicated that he wished to continue his appeal as to the 
noncompensable evaluation assigned for external otitis.  In 
light of the conflict between the two statements submitted by 
the veteran, those statements do not clearly reflect that he 
wishes to withdraw the appeal for an increased (compensable) 
evaluation for external otitis.  Therefore, that issue 
remains before the Board for appellate review.  


FINDINGS OF FACT

The veteran's service-connected external otitis is not 
manifested by swelling, dry and scaly or serous discharge, 
and itching which requires frequent and prolonged treatment. 

CONCLUSION OF LAW

The criteria for a compensable evaluation for external otitis 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. § 4.87a, Diagnostic Code 6210 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that his external otitis is 
symptomatic and constitutes a compensable disability.  He 
asserts that his external otitis interferes with the use of 
bilateral in-the-canal hearing aids, which are required for 
his service-connected hearing loss.  The veteran's claim of 
entitlement to an increased (compensable) evaluation for 
otitis externa is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  Generally, a claim for an increased 
evaluation for a disability for which service connection is 
in effect is considered to be well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

An RO decision in September 1955 granted service connection 
for hearing loss and external otitis, evaluated together as 
noncompensable.  
In support of his claim for an increased (compensable) 
evaluation for external otitis, the veteran submitted private 
medical records for the period from 1961 to 1995.  These 
private records  show that the veteran was treated for a 
variety of complaints and ailments, including "sore" ears, 
"blocked" ears, or cerumen build up.  The records are 
silent as to complaints, diagnosis, or treatment of 
suppuration or drainage from the ears.

On VA examination conducted in December 1995, the veteran 
complained of frequent external ear infections.  Clinical 
examination showed that his tympanic membranes were clear.  
No abnormality of the external auditory canals was noted, and 
no diagnosis was assigned.  The audiologist provided an 
opinion that the veteran's elevated left acoustic reflex 
"may be consistent with" the veteran's reported history of 
ear infections.  Loose cerumen was noted on VA examination in 
September 1996.  

In a November 1996 statement, the veteran indicated that he 
was required to have frequent ear cleaning because of cerumen 
buildup.  He attributed the cerumen buildup to the service-
connected external otitis.  

On VA examination conducted in May 1997, the veteran had 
bilateral hearing aids in the external canals.  When these 
were removed, there was a right external cerumen impaction 
with squamous debris.  The examiner recommended continued use 
of in-the-canal hearing aids.

By the rating decision issued in July 1997, the veteran's 
external otitis was rated under 38 C.F.R. § 4.87a, Diagnostic 
Code 6210.  Diagnostic Code 6210 provides the criteria for 
evaluation of disease of the auditory canal.  A 10 percent 
evaluation is warranted with swelling, dry, scaly, or serous 
discharge, itching, requiring frequent and prolonged 
treatment.  

The veteran asserts, in essence, that the use of in-the-canal 
hearing aids required for his service-connected hearing loss 
makes his auditory canal problems more noticeable, as any wax 
or drainage in the ear canals interferes with use of the 
hearing aids.  While an audiologist provided an opinion in 
December 1995 that the veteran's elevated left acoustic 
reflex "may be consistent with" a history of ear 
infections, that examination and subsequent evaluations were 
negative for active ear disease, and there is no medical 
evidence to show that the veteran has been treated for 
recurrent outer ear infections in recent years.  He has not 
required prescription medication for external otitis, or 
treatment of drainage or suppuration in the external ear 
canals, other than periodic cleaning of the ears for cerumen 
or wax build up, quarterly or less frequently.  There is no 
medical evidence that additional or prolonged treatment, such 
as use of medications, is required between or in additional 
to medical cleaning of the auditory canals.  The veteran 
himself does not contend that he currently requires or has 
frequently required additional treatment or medication other 
than quarterly medical cleaning of the ears.

There is no medical evidence to show that the veteran's 
service-connected external otitis has been manifested in 
recent years by swelling, dry and scaly or serous discharge, 
and itching which requires frequent and prolonged treatment.  
Accordingly, the criteria for a 10 percent rating for otitis 
externa have not been met.  The evidence is not in equipoise, 
and the provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable to warrant a compensable 
evaluation.
  
The Board finds that there is no evidence of record to 
suggest that the veteran's external otitis presents an 
exceptional or unusual disability picture, such as frequent 
hospitalizations or marked interference with employment, 
which would require referral for consideration of an 
increased (compensable) evaluation on an extraschedular 
basis.  See 38 C.F.R. § 3.321(b).








ORDER

An increased (compensable) evaluation for external otitis is 
denied.  





		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 
- 3 -


- 4 -


